Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Al-Ali (Pub.20150257689) discloses:
a method of calibrating measurements made using a medical monitoring device (Figs. 2-5, para [0023]), the method comprising:
   obtaining a first conversion factor comprising a first cross correlation that describes the correlation between measurements made using a first medical monitoring device and measurements made using a second medical monitoring device(Figs. 4-5, para [0031]-[0041]); and
    using the first conversion factor to convert measurements from the first medical monitoring device onto the same scale as measurements from the second medical monitoring device (Figs. 7-10, para [0006], [0026], [0030]-[0040]);
     receiving a first measurements from the first medical monitoring device (Fig. 4, 4B, #301, Figs. 7-10, #720, para [0026], [0030], [0031 ]-[0041]);
     receiving a second measurements from the second medical monitoring device (Fig. 4, # 401, para [0033]).

Messershmidt (Pub.20140051940) disclose receiving a first set of measurements (para [0032] and [0077]);
      receiving a second set of measurements (para [0032] and [0077]),
      computing the first cross correlation as the cross correlation between the first set of measurements and the second set of measurements (para [0075]),
     generating the first conversion factor from the first cross correlation (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]) by scaling the first cross correlation using a scaling factor, wherein the scaling factor comprises one or more parameters relating to at least one of the first medical monitoring device and the second medical monitoring device (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]).

Regarding Claim 14, Al-Ali in view of Messershmidt discloses a medical monitoring device comprising a computer processor configured to execute a method of calibration according claim 1 (para [0027]);
     obtain a first conversion factor (para [0025]) comprising a first cross correlation that describes the correlation between measurements made using the medical monitoring device and measurements made using a second medical monitoring device (Figs. 4-5, para [0031]-[0041]):
     receive a first measurements from the medical monitoring device (Fig. 4, 4B, #301,
Figs. 7-10, #720, para [0026], [0030], [0031]-[0041]);
     receive a second s measurements from the second medical monitoring device (Fig. 4, # 401, para [0033]);

Messershmidt disclose receive a first set of measurements; receive a second set of measurements (para [0032] and [0077]));
     compute the first cross correlation as the cross correlation between the first set of measurements and the second set of measurements (para [0075]);
    generate the first conversion factor from the first cross correlation (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]) by scaling the first cross correlation using a scaling factor, wherein the scaling factor comprises one or more parameters relating to at least one of the medical monitoring device and the second medical monitoring device (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]).

Regarding Claim 15, Al-Ali in view of Messershmidt discloses a non-transitory computer readable medium, having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform a method:
   instructions (para [0069] and [0071], where computer software) for using the first conversion factor to convert measurements from the first medical monitoring device onto the same scale as measurements from the second medical monitoring device (Figs. 7-10, para [0006], [0026], [0030]-[0040], where acquiring a first indication of a glucose measurement from a first device /glucose monitor 301/, acquiring a 
    instructions (para [0069] and [0071], where computer software) for receiving a first measurements from the first medical monitoring device (Fig. 4, 4B, #301, Figs. 7-10, #720, para [0026], [0030] and [0031]-[0041]);
    instructions for receiving a second measurements from the second medical monitoring device (Fig. 4, # 401, para [0033]).
Messershmidt disclose a method of calibrating measurements, the non-transitory computer readable medium comprising:
     instructions (para [0027], [0031], where computer 290) for obtaining a first conversion factor comprising a first cross correlation (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]) that describes the correlation between measurements made using a first medical monitoring device and measurements made using a second medical monitoring device (Figs.1-4, para [0083]);
    instructions for receiving a first set of measurements from the first medical monitoring device;

     instructions for computing the first cross correlation as the cross correlation between the first set of measurements and the second set of measurements (para [0075]);

     instructions for generating the first conversion factor from the first cross correlation (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]) by scaling the first cross correlation using a scaling factor, wherein the scaling factor comprises one or more parameters relating to at least one of the first medical monitoring device and the second medical monitoring device (Figs. 1-4, para [0032], [0034], [0075]-[0076] and [0083]).

 Claims 4-13 and 16 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272 2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857